Appeal by defendants (1) as limited by their brief, from so much of an order of the ¡Supreme Court, Nassau County, dated February 28, 1974, as granted the branch of a motion by plaintiff which was to vacate defendants’ notice of discovery .dated January 30, 1974 and (2) from a further order of the same court, dated April 3, 1974, which denied defendants’ motion for further discovery and inspection. Order dated February 28, 1974 reversed insofar as appealed from, and plaintiff’s motion denied insofar as it was to vacate the January 30, [1974 notice. Order dated April 3, 1974 reversed and defendants’ motion for further discovery and inspection granted. Defendants are awarded one bill of $20 costs and disbursements to cover both appeals. The discovery and inspection under the January 30, 1974 notice and under defendants’ later motion shall proceed at the courthouse in Mineóla at a time to be fixed in a ¡new notice of not less than 10 days, to be given by defendants, *789or at such other time and place as the parties may agree. The discovery sought by defendants should not have been denied. On their face the documents and materials sought appear to satisfy the “material and necessary” requirements, especially in view of the liberal interpretation to be given to CPLR 3101 (subd. [a]) {Allen iv. Growell-Collier Pub. Go., 21 N Y 2d 403). Moreover, since the existence of the documents and materials was disclosed only at an examination before trial held on March 11, 1974, the discovery request cannot be considered as untimely. Hopkins, Acting P. J., Martuseello, Latham, Shapiro and Christ, JJ., concur.